Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The final rejection dated 10/13/2021 is vacated and replaced with the instant non-final rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Status of claims
Claims 1-15 have previously been canceled and claims 35-37 have been withdrawn. Claims 16-34 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments and affidavit filed on 08/12/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s affidavit has overcome the35 U.S.C. 103(a) rejections of claims 16 and 18-34 over Osborn et al. (US 2015/0225151 A1) and Torradas et al. (US 2017/0136747 A1), of claims 16, 17, and 21 over Torradas et al. (US 2017/0136747 A1) and Osborn et al. (US 2015/0225151 A1) (Osborn et al. (US 2015/0225151 A1) in this rejection was inadvertently included in the heading of this rejection), of claims 18-20 and 22-34 over Torradas et al. (US 2017/0136747 A1) and Osborn et al. (US 2015/0225151 A1), and of claims 16-34 over Toft et al. (US 2005/0181154 A1), Osborn et al. (US 2015/0225151 A1), and Torradas et al. (US 2017/0136747 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New Ground of Rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 18-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osborn et al. (US 2015/0225151 A1) in view of Toft et al. (US 2005/0181154 A1) and Torradas et al. (US 2017/0136747 A1).
Osborn et al. teach a flexible, multilayer packaging film suitable for packaging transdermal drug delivery patches comprising 
an article contact layer having at least 90 wt. % of a norbornene ethylene copolymer (COC) or derivative thereof; 
a polyolefin bulk layer including PE;
a first intermediate adhesive layer; 
an oxygen barrier layer including aluminum foil;
a second intermediate adhesive layer; and 
an exterior protective layer comprising a polymer selected from the group consisting of paper, polyamide, polyolefin, blends or derivatives thereof and 
PE including LDPE, m-LLDPE being catalyzed by hexene (C6) or 1-octene (C8)
exemplified a film comprising OPET (biaxially oriented polyester terephthalate) /PE/LDPE/EVA/Al Foil base layer with three-layer coextrusion of EAA, LDPE, and an 80:20 wt % blend of LDPE:mLLDPE in example 2 and EAA, LDPE, and COC in example 5 which were extrusion coated onto the aluminum foil surface of the multilayer base film to produce an eight layer film of 
OPET/PE/ LDPE/EAA/Al foil/EAA/LDPE/LDPE:mLLDPE and a total thickness of 3.04 mils (77.2 microns) in example 2 and 
0.92 mil (23.37 μm) OPET (the thickness of plastic layer in the instant claims 33 and 34)/PE/0.42 mil (10.67 μm) LDPE/0.1 mil (2.54 μm) EAA/0.35 mil (8.85 μm) All foil/0.17 mil (4.32 μm) EAA/0.65 mil (16.51 μm) LDPE/0.43 mil (10.92 μm) COC and a total thickness of 3.0 mils (76 microns) in example 5;
all layers can have the thickness of less than mils and any increment of 0.1 or 0.01 mil there between which includes 0.4 mil (10.16 μm) (the instant claims 22 and 25) and 1.5 mil (25.4 μm) (the thickness of paper layer in the instant claims 22 and 25) (entire reference, especially abstract, figure 1, paragraph 6-12, 15, 16, 20-28, 40, 41, 46, 47, 49, 50, 51, 53, 54, 57, 68, 69, 71, 72, 78, 93, 97, and 100, and claims 1-5).
Since Osborn et al. teach the adhesive, PE, and COC layers being coextruded which is the same as the method of producing the acrylic acid, PE, and COC layers (2nd paragraph on page 5), the thickness value (claims 23, 24, 26, and 27) of the adhesive, PE, and COC layers taught by Osborn et al. teach would be the same as those of the acrylic acid, PE, and COC layers of the claimed film.

Osborn et al. do not specify an embodiment with the PE layer next to COC being metallocene catalyzed (MC- or m-) LLDPE.
This deficiency is cured by Toft et al. a packaging laminate for food as illustrated in figure 1 below comprising, from exterior to food contacting interior, 
item 12 being a heat sealable such as PE, 
item 11 being a core of paperboard with item 14 being an intermediate layer of thermoplastic of about 23-27 g/m2 LDPE (the claimed further layers made of plastic and/or paper in claims 28-30) bonding item 11 to 
item 13 which is an aluminum foil, 
item 15-1 being an adhesive layer of EAA (the instant claim 21), 
item 15-2 being a barrier layer of a blend of COC and m-LLDPE, and 
item 15-3 being a PE-MC layer a blend of 60-70% by weight of m-LLDPE (the instant claim 18) prepared by copolymerization of C4-8 α-olefins including 1-hexene (C6) or 1-octene (C8) (the instant claims 19 and 20) and 30-40% by weight of LDPE (the instant claim 17) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and m-LLDPE having desirable properties like improved tear and puncture resistance, toughness, impact strength, clarity, antiblocking properties and heat sealing performance compared to that of ordinary LDPE (paragraph 20-21) (entire reference, especially abstract, figure 1, paragraph 46-53, 55, 56, 60, 79-81, and 83, and claims 1-3, 6, 7, and 9) and 
Torradas et al. who teach a multilayered film, with a total thickness of < about 250 μm, for packing food, including liquid food, drug, etc., comprising 
an external layer such as aluminum or PE as a good barrier to moisture permeation including MC-PE with the external layer being optionally protective coated;
one or more inner layers including barrier layers of COC;
a structure layer which can be an external layer, and/or inner layer, and barrier layer such as PE made by metallocene catalyst system for both structure and barrier functions;
one or more adhesive layers such as Elvaloy AC (the claimed ethylene acrylate copolymer in claim 21) between the outside structure layer to an inner layer with the thickness of adhesive layer being 2-10 μm, and LLDPE is preferred for packaging films (paragraph 100) (entire reference, especially abstract, paragraph 92, 93, 95, 99-101, 106, 107119, 121, 122, 126, 127, 131, 136, 137, 140, 202, 222, and 240). A structure layer which can be an external layer, and/or inner layer, and barrier layer is interpreted as a structure can be a barrier layer between external layer and inner layer.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osborn et al., Toft et al., and Torradas et al. to replace the PE (LDPE) layer next to the innermost COC layer in the film taught by Osborn et al. with m-LLDPE. PE including LDPE, m-LLDPE being catalyzed by hexene (C6) or 1-octene (C8), LLDPE is preferred for packaging films, and m-LLDPE having desirable properties compared to that of ordinary LDPE were well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the PE (LDPE) layer next to the innermost COC layer in the film taught by Osborn et al. with m-LLDPE flows from m-LLDPE having been used in the prior art, and from m-LLDPE being recognized in the prior art as useful for the same purpose with the known advantages. 

Osborn et al. do not specify the weight/unit area of paper and plastic layers (claims 33 and 34).
This deficiency is cured by the rational that it is routine optimization to determine the optimum weight/unit area for each layer.
Osborn et al. do not specifically teach weight unit of the paper layer and plastic layer (external layers) claimed by applicant. While the layer thicknesses of the paper layer and plastic layer are within those of the claimed film, the PET plastic and the paper are known packaging layer materials for achieve the same protective effect and would be reasonable to assume that they are the similar materials with the similar density and thus would result in the similar weight/unit area.
Or alternatively, weight/unit area of the paper layer and plastic layer in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight/unit area in order to best achieve the desired results of protective effect. 

Response to Applicants’ arguments and applicants’ 37 CFR 1.132 declaration:
Applicant’s arguments and declaration under 37 CFR 1.132, filed on 08/12/2021, have been fully considered but they are moot in view of new ground of rejections. 
Nevertheless the examiner would like to point out that m-LLDPE is not claimed in claim 16, i.e., not commensurate in scope with the m-LLDPE in the experiment in the declaration and the better stability resulted from using m-LLDPE over LDPE is expected based on the teachings of Toft et al., and Torradas et al.

Claims 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Torradas et al. (US 2017/0136747 A1) in view of Toft et al. (US 2005/0181154 A1).
The teachings of Torradas et al. are discussed above and applied in the same manner.
Torradas et al. do not specify an embodiment with LLDPE being MC-LLDPE and C8 MC-LLDPE in claims 18-20.
This deficiency is cured by Toft et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Torradas et al. and Toft et al. to specify the LLDPE in the film taught by Torradas et al. being C8 m-LLDPE. M-LLDPE having desirable properties like improved tear and puncture resistance, toughness, impact strength, clarity, antiblocking properties and heat sealing performance compared to that of ordinary LDPE and m-LLDPE being catalyzed by hexene (C6) or 1-octene (C8) were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specify the LLDPE in the film taught by Torradas et al. being C8 m-LLDPE flows from C8 m-LLDPE having been used in the prior art, and from C8 m-LLDPE being recognized in the prior art as useful for the same purpose with the known advantages. 

Claims 22-34 rejected under 35 U.S.C. 103(a) as being unpatentable over Torradas et al. (US 2017/0136747 A1) and Toft et al. (US 2005/0181154 A1), as applied to claims 16-21, in view of Osborn et al. (US 2015/0225151 A1).
The teachings of Torradas et al. are discussed above and applied in the same manner.
Torradas et al. do not specify: i) the thicknesses and thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers (claims 22-27); and ii) the limitations of the further layers outside the metal layer (protective layers) in claims 28-34.
These deficiency is cured by Osborn et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Torradas et al. and Osborn et al. to specify the claimed thicknesses and the film taught by Torradas et al. having the claimed thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers and the claimed limitations of the protective layer in claims 28-34. A flexible, multilayer packaging film suitable for packaging transdermal drug delivery patches with the claimed thicknesses and thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers of the instant claims 22-27 and the claimed limitations of the protective layer in the instant claims 28-34 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments and applicants’ 37 CFR 1.132 declaration:
Applicant’s arguments and declaration under 37 CFR 1.132, filed on 08/12/2021, have been fully considered but they are moot in view of new ground of rejections. 
Nevertheless the examiner would like to point out that m-LLDPE is not claimed in claim 16, i.e., not commensurate in scope with the m-LLDPE in the experiment in the declaration and the better stability resulted from using m-LLDPE over LDPE is expected based on the teachings of Toft et al., and Torradas et al. and Torradas et al. specify LLDPE being preferred, not LDPE in the comparison. 

Claims 16-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toft et al. (US 2005/0181154 A1) in view of Osborn et al. (US 2015/0225151 A1) and Torradas et al. (US 2017/0136747 A1).
Toft et al.’s teachings are discussed above and applied in the same manner.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for manufacturing a package for planar carriers of pharmaceutical active substances]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Furthermore, according to Torradas et al. a multilayered film can be used for both packing food, including liquid food, and drug.
Toft et al. do not teach the innermost layer 15-2 and 15-3 being the opposite order.
This deficiency is cured by Osborn et al. and Torradas et al. whose teachings are discussed above and applied in the same manner.	
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Toft et al., Osborn et al., and Torradas et al. to exchange the COC layer and MC-PE layer in the film taught by Toft et al. with the innermost layer being COC and MC-PE being the layer before it. OCO as the innermost layer and PE next to it according to Osborn et al. and MC-PE being one of the PE before the innermost layer according to Torradas et al. was well known to a person of ordinary skill in the art at the time of the invention. The motivation for exchanging the COC layer and MC-PE layer in the film taught by Toft et al. flows from COC being the innermost layer and MC-PE being the layer next to it having been used in the prior art, and from COC being the innermost layer and MC-PE being the layer next to it being recognized in the prior art as useful for the same purpose of packaging film.
Toft et al. do not teach the thicknesses and thickness values of Al external layer, COC inner layer, MC-PE structure layer, and the adhesive layers (claims 22-27) and the further layers outside the metal layer (protective layers) in claims 31-34.
This deficiency is cured by Osborn et al. whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Toft et al. and Osborn et al. to specify the claimed thicknesses and the film taught by Toft et al. having the claimed thickness values of Al external layer, COC inner layer, MC-PE structure layer, and the adhesive layers and the claimed limitations of the protective layer in claims 28-34. A flexible, multilayer packaging film suitable for packaging transdermal drug delivery patches with the claimed thicknesses and thickness values of Al external layer, COC inner layer, MC-PE structure layer, and the adhesive layers of the instant claims 22-27 and the claimed limitations of the protective layer in the instant claims 28-34 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments and applicants’ 37 CFR 1.132 declaration:
Applicant’s arguments and declaration under 37 CFR 1.132, filed on 08/12/2021, have been fully considered but they are moot in view of new ground of rejections. 
Nevertheless the examiner would like to point out that m-LLDPE is not claimed in claim 16, i.e., not commensurate in scope with the m-LLDPE in the experiment in the declaration and the better stability resulted from using m-LLDPE over LDPE is expected based on the teachings of Toft et al., and Torradas et al. and Toft et al. specify m-LLDPE being preferred, not the use of LDPE in the comparison.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612